Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Errata
With regards to the errata pointed out by the applicant, see remarks filed 09/12/2022 on page 8, the preliminary specification documents were improperly tagged, the examiner has corrected this issue which should solve the problem going forward in prosecution. Examiner thanks the applicant for pointing this out.

Response to Amendment
The Amendment filed 09/12/2022 has been entered. Claims 1-16 and 28-34 remain pending in the application. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 30 is missing from the new claims 28-34 and as a result claims 31-34 should be labeled as claims 30-33. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31, and 32 recites the limitation "the embedding material".  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the embedding material will further be interpreted as “the sample” from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taka (US-20160151946).
Regarding claim 1, Taka teaches:
A mounting press for hot mounting a sample ([0010] – [0011]), comprising: 
a mounting cylinder for receiving the sample ([0042]; Fig. 1, #11), having a main cylinder axis and a cylinder opening (Fig. 1, #13), with the main cylinder axis extending inside the mounting cylinder and out of the cylinder opening ([0040] – [0044]; Fig. 1); 
a covering including a covering plate extending around the cylinder opening ([0050] - [0051]; Fig. 1, #21 and #29); 
a suction device for extracting granular material dust, granular material, or vapor ([0050]); 
wherein the suction device comprises a vacuum generator for providing a suction effect ([0050]; Fig. 1, #33); 
wherein the suction device is at least partly mounted on the covering or embedded in the covering ([0050]; Fig. 1, #31).
While Taka does not explicitly teach the mounting piece being cylinder shaped, it does not specify and shape and it is possible from the drawings (Fig. 1) that it would be a cylinder shape. Furthermore, it would be obvious to one of ordinary skill in the art to make it cylindrically shaped if called for, because a simple change of shape modification does not grant patentability to an invention in the absence of a showing of criticality of unexpected results.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 2, Taka teaches the limitations of claim 1, which claim 2 depends on. Taka further teaches:
wherein the covering plate has the cylinder opening recessed therein ([0050] - [0051]; Fig. 1, #21 and #29); and/or 
wherein the covering has a carriage guide for a sliding carriage ([0052] – [0057]; Fig. 1, #20, #21 and #23).

Regarding claim 3, Taka teaches the limitations of claim 2, which claim 3 depends on. Taka further teaches:
wherein the suction device is at least partially integrated in the sliding carriage ([0050] – [0057]; Fig. 1), or wherein the extracted granular material dust and/or vapors are passed through the sliding carriage.

Regarding claim 4, Taka teaches the limitations of claim 2, which claim 4 depends on. Taka further teaches:
wherein the suction device is at least partially integrated in the sliding carriage ([0050] – [0057]; Fig. 1), or wherein the extracted granular material dust and/or vapors are passed through the sliding carriage.

Regarding claim 5, Taka teaches the limitations of claim 1, which claim 5 depends on. Taka further teaches:
further comprising the vacuum generator arranged at the mounting press for providing the suction effect ([0050]; Fig. 1, #33).

Regarding claim 6, Taka teaches the limitations of claim 2, which claim 6 depends on. Taka further teaches:
further comprising a front side granular material compartment for receiving granular material residues not fitting through the suction opening, wherein granular material residues can be conveyed into the granular material compartment by means of the sliding carriage by sliding the sliding carriage onto the cylinder opening prior to using the mounting press ([0108]).

Regarding claim 29, Taka teaches the limitations of claim 1, which claim 29 depends on. Taka further teaches:
wherein the mounting cylinder is configured to receive granular material as the embedding material and thereafter to receive the sample in the granular material ([0058]). 
Note that this limitation is the intended use of an apparatus, and therefore the art only needs to be capable of performing the intended use. In this case the limitation is read by the art as seen above, but this intended use factor applies to all of the claims in this apparatus invention, including the new claims 28-34 seen below.

Regarding claim 31, Taka teaches the limitations of claim 29, which claim 31 depends on. Taka further teaches:
wherein the mounting press is configured to melt the embedding material to facilitate hot mounting of the sample into the granular material ([0044]).

Claims 7-16, 28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Taka (US-20160151946), as applied to claim 1 above for claims 33-34, and further in view of Wykoff (US-20070090554).
Regarding claim 7, Taka teaches:
A suction device for a mounting press ([0010] – [0011], [0050]), which mounting press comprises a mounting cylinder ([0042]; Fig. 1, #11), a cylinder opening and a main cylinder axis extending through the mounting cylinder ([0040] – [0044]; Fig. 1), comprising: 
a covering extending around the cylinder opening ([0050] - [0051]; Fig. 1, #21 and #29); 
a vacuum generator for providing a suction effect ([0050]; Fig. 1, #33); 
at least one suction air passage connected to the vacuum generator covering ([0050]; Fig. 1, #32); 
at least one suction opening in communication with the suction air passage and so as to allow to achieve a suction effect in the region of the cylinder opening ([0050]; Fig. 1, #31); 
wherein the suction device is at least partly mounted on the covering or embedded in the covering ([0050]; Fig. 1, #31).
While Taka does not explicitly teach the mounting piece being cylinder shaped, it does not specify and shape and it is possible from the drawings (Fig. 1) that it would be a cylinder shape. Furthermore, it would be obvious to one of ordinary skill in the art to make it cylindrically shaped if called for, because a simple change of shape modification does not grant patentability to an invention in the absence of a showing of criticality of unexpected results.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Taka does not teach:
the suction opening being arrangeable adjacent to and above the cylinder opening.

However, Wykoff, in a similar field of endeavor, a compression molding apparatus with a vacuum system, teaches:
the suction opening being arrangeable adjacent to and above the cylinder opening ([0047]; Fig. 5, #42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction opening of Taka to incorporate the teachings of Wykoff and move the position of the opening to be adjacent to and above the cylinder opening. The purpose, as stated by Wykoff, being removing cut glass fibers and other particulate matter from the evacuated air ([0047]).

Regarding claim 8, Taka in view of Wykoff teaches the limitations of claim 7, which claim 8 depends on. Taka further teaches:
wherein the suction device is adapted to unfold the suction effect directly in the region of the cylinder opening of the mounting cylinder ([0050]).

Regarding claim 9, Taka in view of Wykoff teaches the limitations of claim 7, which claim 9 depends on. Taka further teaches:
wherein the at least one suction opening is recessed in the covering laterally spaced apart from the cylinder opening ([0050] - [0051]; Fig. 1, #21 and #29); 
wherein the at least one suction opening is recessed in the covering or provided on the covering concentrically around the cylinder opening ([0050] - [0051]; Fig. 1, #21 and #29).

Regarding claim 10, Taka in view of Wykoff teaches the limitations of claim 7, which claim 10 depends on. Taka further teaches:
wherein the covering is a covering plate and has a carriage guide for a sliding carriage ([0052] – [0057]; Fig. 1, #20, #21 and #23).

Regarding claim 11, Taka in view of Wykoff teaches the limitations of claim 7, which claim 11 depends on. Taka further teaches:
further comprising a sliding carriage ([0052] – [0057]; Fig. 1, #20, #21 and #23); 
wherein the at least one or a further suction opening is arranged on the sliding carriage and is in communication with the suction air passage through the sliding carriage ([0052] – [0057]; Fig. 1, #20, #21, #23, and #31).

Regarding claim 12, Taka in view of Wykoff teaches the limitations of claim 11, which claim 12 depends on. Taka further teaches:
wherein the sliding carriage has at least one sliding carriage passage extending through the sliding carriage so as to connect the at least one suction opening to the suction air passage ([0052] – [0057]; Fig. 1, #20, #21,  #23, and #31); and/or 
wherein the sliding carriage has a suction position in which the at least one suction opening is in communication with the vacuum device through the sliding carriage so as to be exposed to extracting negative pressure thereby.

Regarding claim 13, Taka in view of Wykoff teaches the limitations of claim 11, which claim 13 depends on. Taka further teaches:
wherein the sliding carriage has a position of use in which the sliding carriage covers the cylinder opening ([0052] – [0057]; Fig. 1, #20, #21,  #23, and #31); and 
wherein the suction device enables vapor extraction for sucking off vapors arising during the pressing operation of the mounting press ([0050]).

Regarding claim 14, Taka in view of Wykoff teaches the limitations of claim 10, which claim 14 depends on. Taka further teaches:
wherein at least a section of the suction air passage is embedded in the covering plate so that the suction air passage extends through the covering plate and/or at least a section thereof extends through the covering plate ([0050]; Fig. 1, #21, #29, and #31).

Regarding claim 15, Taka in view of Wykoff teaches the limitations of claim 7, which claim 15 depends on, but does not teach a filter element being disposed at the vacuum generator, however, Wykoff further teaches:
further comprising a filter element disposed at the vacuum generator ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction device of Taka in view of Wykoff to incorporate the teachings of Wykoff and include a filter at the vacuum generator. The purpose, as stated by Wykoff, being such that reinforcement fibers and other particulates are trapped in the filter ([0021]).

Regarding claim 16, Taka in view of Wykoff teaches the limitations of claim 7, which claim 16 depends on. Taka further teaches:
further comprising at least one further mounting press having a further cylinder opening ([0081] – [0082]); 
wherein the vacuum generator is a shared vacuum generator ([0050] and [0080] – [0081]); 
wherein the suction device is adapted to unfold the suction effect directly in the region of the cylinder opening of the mounting cylinder and at the same time at the further cylinder opening of the at least one further mounting press ([0050] and [0080] – [0081]).

Regarding claim 28, Taka in view of Wykoff teaches the limitations of claim 7, which claim 28 depends on. Wykoff further teaches:
wherein the suction device extracts granular material dust, granular material, or vapors from above the cylinder opening ([0018]).
Note that this limitation is the intended use of an apparatus, and therefore the art only needs to be capable of performing the intended use. Wykoff teaches the suction device removing particulates from the air ([0018]), which means it would be capable of fulfilling the claimed intended use of extracting granular material dust, granular material, or vapors. This intended use factor applies to all of the claims in this apparatus invention, including the new claims 33 and 34 seen below.

It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
 
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.

Note: In re Pearson 181 USPQ 641; In re Yanush 177 USPQ 705, 706  In re Otto et al 136 USPQ 458.

Regarding claim 33, Taka teaches the limitations of claim 1, which claim 33 depends on. Taka further teaches:
further comprising a piston in the mounting cylinder so that the cylinder opening is closed by the piston ([0045] – [0048]; Fig. 1, #16 and #23).

Taka does not teach:
wherein the suction device is mounted over the closed cylinder opening.

However, Wykoff, in a similar field of endeavor, a compression molding apparatus with a vacuum suction system, teaches:
wherein the suction device is mounted over the closed cylinder opening ([0047]; Fig. 5, #42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction opening of Taka to incorporate the teachings of Wykoff and move the position of the opening to be above the cylinder opening. The purpose, as stated by Wykoff, being removing cut glass fibers and other particulate matter from the evacuated air ([0047]).

Regarding claim 34, Taka teaches the limitations of claim 1, which claim 34 depends on. Taka further teaches:
further comprising a piston in the mounting cylinder so that the cylinder opening is closed by the piston ([0045] – [0048]; Fig. 1, #16 and #23),

Taka does not teach:
wherein the suction device has suction openings disposed around the piston.

However, Wykoff, in a similar field of endeavor, a compression molding apparatus with a vacuum suction system, teaches:
wherein the suction device has suction openings disposed around the piston ([0047]; Fig. 5, #42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction opening of Taka to incorporate the teachings of Wykoff and move the position of the opening to be around the piston, which is from Taka and positioned under the cylinder opening from Taka. The purpose, as stated by Wykoff, being removing cut glass fibers and other particulate matter from the evacuated air ([0047]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Taka (US-20160151946), as applied to claim 31 above, and further in view of Benkofske (U.S. Patent No. 6854964).
Regarding claim 32, Taka teaches the limitations of claim 31, which claim 32 depends on. Taka further teaches:
further comprising a heating unit ([0042]).

Taka does not teach:
the heating unit surrounding the mounting cylinder to heat the mounting cylinder to melt the embedding material. Taka is silent as to the position of the heating unit.

However, Benkofske, in a similar field of endeavor, a compression molding apparatus with a heater, teaches:
the heating unit surrounding the mounting cylinder to heat the mounting cylinder to melt the embedding material (Col. 5, line 53 – Col. 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating unit of Taka to incorporate the teachings of Benkofske and define its position, being surrounding the mounting cylinder. The purpose, as stated by Benkofske, being it provides the thermal control and stability that are required for the molding (Col. 6, lines 1-2).

Response to Arguments
Applicant's arguments filed 09/12/2022 regarding claim 1 on pages 8-11 have been fully considered but they are not persuasive.
Applicant’s first arguments rely on language solely recited in preamble recitations in claims 1 and 7, see pages 11 and 12. When reading the preamble in the context of the entire claim, the recitation “mounting press for hot mounting a sample” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, the limitations “for hot mounting a sample”, and “to facilitate hot mounting of the sample” from claim 31 are intended use claims, see the arguments made in the claim rejections above regarding intended use.

With respect to claim 1, applicant argues that Taka does not teach the plate extending around the opening, see page 11. This argument is not persuasive because the way the claim language is written it only requires the covering plate to extend around the cylinder opening, and Taka shows in the figures (Fig. 1, #21 and #13) that the covering plate extends outwards radially in every direction from the axis of rotation that it shares in a coplanar manner with the cylinder opening, which reads on the limitation of extending around the opening. Examiner would like to point out that more specific structural language in the claims regarding the relationship between the covering and the cylinder opening could in fact overcome the rejection in the next action.

Applicants first argument regarding claim 7 is addressed above in the paragraph discussing preamble limitations.
Applicant’s argument, see applicant arguments/remarks page 12, filed 09/12/2022, the second argument with respect to the rejection of claim 7 under Taka (US-20160151946) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under Taka (US-20160151946) in view of Wykoff (US-20070090554). However, this action is still final as the amendment to claim 7 which leads to this argument adds new matter, which is supported by the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748